DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/12/2021.
	
Status of Rejections
The previous claim objection is withdrawn in view of applicant’s amendment. 
The rejection of claim 6 over 35 USC 112(d) is withdrawn in view of applicant’s amendment. 
The rejection of the claims under 35 USC 103 over Costantino is withdrawn in view of applicant’s amendments. 
All other previous rejections are maintained.
New grounds of rejection is necessitated by applicant’s amendments. 

Claim(s) 1-6, 8-17, and 21-26 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21: The electrode of claim 1 having a conductivity of about 2 to about 49 S/cm is new matter. 

[0025] of the instant PGPub states the following:
"HE" means a high-efficiency mesoporous carbon of the invention. Electrodes made with HE carbon possess a predominately mesoporous structure with a nominal surface area of about 380 m2/g. HE has a formulation of >98% mesoporous carbon with the balance being macroporous carbon. HE was formulated by the inventors using the pore mouth diameter profile method disclosed herein. BET assays did not detect any microporous carbon in HE.
[0075] of the instant PGPub states the following:
3/g. One embodiment of the high-efficiency carbon of the invention has an average pore mouth diameter of 3.4 nm, a thickness of 580 .mu.m, a conductivity of 49 S/cm, a specific surface area of 378 m2/g, and a pore volume of 0.235 cm3/g, and achieves the desired increase in performance (FIG. 4B). Table 1 lists the pertinent material properties for all carbons discussed herein.
It appears that the conductivity of [0075] is a for an electrode comprising 98% mesoporous carbon, which is not the same electrode as claim 1. Furthermore, even if [0075] was about claim 1, it appears to only support a conductivity of 49 S/cm with greater than 5 S/cm being an ideal conductivity. However, the paragraph does not appear to support anything outside of 49 S/cm.

Claim 22: The electrode of claim 2 having a conductivity of greater than 5 S/cm is new matter. 

[0025] of the instant PGPub states the following:
"HE" means a high-efficiency mesoporous carbon of the invention. Electrodes made with HE carbon possess a predominately mesoporous structure with a nominal surface area of about 380 m2/g. HE has a formulation of >98% mesoporous carbon with the balance being macroporous carbon. HE was 
[0075] of the instant PGPub states the following:
The target properties of the inventors' high-efficiency mesoporous carbon material (shaded band in FIG. 4A were: pore mouth diameter 3-10 nm; thickness<600 .mu.m; conductivity>5 S/cm; surface area>400 m.sup.2/g; and pore volume>1 cm3/g. One embodiment of the high-efficiency carbon of the invention has an average pore mouth diameter of 3.4 nm, a thickness of 580 .mu.m, a conductivity of 49 S/cm, a specific surface area of 378 m2/g, and a pore volume of 0.235 cm3/g, and achieves the desired increase in performance (FIG. 4B). Table 1 lists the pertinent material properties for all carbons discussed herein.
It appears that the conductivity of [0075] is a for an electrode comrpsing 98% mesoporous carbon, which is not the same electrode as claim 1. Furthermore, even if [0075] was about claim 2, it appears to only support a conductivity of 49 S/cm with greater than 5 S/cm being an ideal conductivity. However, the paragraph does not appear to support anything outside of 49 S/cm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim(s) 1-6, 8-17, and 21-26 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of copending Application No. 16/417574 (reference application) in view of Costantino (US 2017/0015559 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 8-17: Claim 1 of 574 claims a carbon electrode used in an electrochemical system, wherein an average pore mouth profile from 70% to 100% mesoporous activated carbon. 

574 does not explicitly teach that the electrode consists of carbon. Costantino teaches a carbon electrode used in an electrochemical system (see e.g. [0014] and [0253] of Costantino), wherein the carbon electrode comprises carbon (see e.g. [0014] and [0192] of Costantino), an average pore mouth diameter of the carbon is in a range of 2 to 10 nanometers (nm) (see e.g. [0212] lines 1-3 of Costantino) and a specific surface area of the carbon is from 400-750 meters2 /gram (m2/g) (see e.g. [0213] of Costantino), achieved with a pore mouth diameter profile from 20% to 80% microporous carbon and from 20-80% mesoporous carbon (see e.g. [0196] of Costantino). Costantino teaches 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to consist of carbon as taught in Costantino because Costantino teaches that electrodes of carbon are suitable for supercapacitors and batteries. 

574 does not claim a specific surface area of the carbon is from 300 to 900 meters2/gram (m2/g). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to use a specific surface area of the carbon of at least 400-750 meters2/gram as taught in Costantino because Costantino teaches this is a suitable surface area for the carbon electrodes claimed in 574. 

Claim 2: Claim 4 of 574 claims carbon electrode used in an electrochemical system, wherein an average pore mouth diameter of the carbon is in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 80% to 100% mesoporous activated carbon and from 0% to 20% macroporous activated carbon. The pore diameter of 574 overlaps with the range of the instant claim 2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. 

574 does not claim a specific surface area of the carbon is from 300 to 900 meters2/gram (m2/g). Costantino teaches a carbon electrode used in an electrochemical system (see e.g. [0014] and [0253] of Costantino), wherein the carbon electrode comprises carbon (see e.g. [0014] and [0192] of Costantino), an average pore mouth diameter of the carbon is in a range of 2 to 10 nanometers (nm) (see e.g. [0212] lines 1-3 of Costantino) and a specific surface area of the carbon is from 400-750 meters2 /gram (m2/g) (see e.g. [0213] of Costantino), achieved with a pore mouth diameter profile from 20% to 80% microporous carbon and from 20-80% mesoporous carbon (see e.g. [0196] of Costantino). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to use a specific surface area of the carbon of at least 400-750 meters2/gram as taught in Costantino because Costantino teaches this is a suitable surface area for the carbon electrodes claimed in 574.

Claim 3: Claim 2 of 574 in view of Costantino claims that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells.

Claim 4: Claim 4 of 574 in view of Costantino claims that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells.

Claim 5: Claim 3 of 340 in view of Costantino claims the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells, and wherein the carbon has an average pore mouth diameter in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 0% to 30% microporous activated carbon and from 70% to 100% mesoporous activated carbon.

Claim 6: Claim 4 of 340 in view of Costantino claims the the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells, and wherein the carbon has an average pore mouth diameter in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 80% to 100% mesoporous activated carbon and from 0% to 20% macroporous activated carbon.

Claim 21: Claim 4 of 340 in view of Costantino claims the carbon electrode has a conductivity of greater than 10 S/cm. 

Claim 22: Claim 4 of 340 in view of Costantino claims the carbon electrode has a conductivity of greater than 10 S/cm. 

Claim 23: Claim 4 of 340 in view of Costantino claims the carbon electrode is a free-standing carbon material (see e.g. [0196] of Costantino).

Claim 24: Claim 4 of 340 in view of Costantino claims the carbon electrode is a free-standing carbon material (see e.g. [0196] of Costantino).

Claim 25: Claim 1 of 340 in view of Costantino claims the carbon electrode includes 85% to 100% mesoporous carbon, which overalsp with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 26: Claim 1 of 340 in view of Costantino claims the carbon electrode consists of carbon.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 8-17, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 8,828,533 B2).

Claim 1: Dai teaches a carbon electrode used in an electrochemical system (see e.g. abstract and col 18, lines 3-6 of Dai), wherein the carbon electrode consists of carbon (see e.g. abstract of Dai), an average pore mouth diameter of the carbon (see e.g. col 3, lines 64-67 of Dai) is in a range of 2 to 50 nanometers (nm), with 2 nm and 10 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai), and a specific surface area of the carbon is from 50 to 800 meters2/gram (m2/g) (see e.g. col 8, lines 18-20 of Dai), achieved with a pore mouth diameter profile from 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai). The ranges of Dai overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 2: Dai teaches an average pore mouth diameter of carbon is in a range of 2 to 50 nanometers (nm), with 2 nm and 10 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai), and a specific surface area of the carbon is from 50 to 800 meters2/gram (m2/g) (see e.g. col 8, lines 18-20 of Dai), achieved with a pore mouth diameter profile from 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai) and from 0.1% to 50% macroporous carbon (see e.g. 11-16 of Dai). The ranges of Dai overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 3: Claim 3 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group 

Claim 4: Claim 4 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).

Claim 5: Dai teaches that the carbon has an average pore mouth diameter in the range of 2 to 50 nanometers (nm), with 2 nm and 5 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai) achieved with a pore mouth diameter profile from 0% to 45% microporous activated carbon and from 55% to 100% mesoporous activated carbon (see e.g. col 6, lines 57-62 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges 

The limitation claiming “the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells” is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).
Claim 6: Claim 6 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard 

Claim 8: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 9: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 

Claim 10: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 11: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 12: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 13: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 14: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 15: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 16: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 17: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 21: Dai teaches that the carbon electrode has a conductivity of about 0.33-400 S/cm (see e.g. col 9, lines 14-22 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 22: Dai teaches that the carbon electrode has a conductivity of about 0.33-400 S/cm (see e.g. col 9, lines 14-22 of Dai), which overlaps with the claimed range. MPEP 

Claim 23: Dai teaches that the carbon electrode is a free-standing carbon material (see e.g. col 22, lines 60-65 of Dai).

Claim 24: Dai teaches that the carbon electrode is a free-standing carbon material (see e.g. col 22, lines 60-65 of Dai).

Claim 25: Dai teaches that the carbon electrode includes 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 26: Dai teaches that the carbon electrode consists of carbon (see e.g. abstract of Dai).

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered.

On page(s) 6-7, the applicant argues that the subject matter of claim 21 and 22 are not new matter. This is not considered persuasive. Claims 1 and 2, which these claims depend, claim a carbon electrode consisting of carbon with an average pore mouth diameter of carbon is in a range of 2.5 to 10 nm, a specific surface area of the carbon is from 300 to 900 meters2 /gram (m2/g), and being roughly 70-100% mesoporous. The applicant points to Table 1, [0016], [0072], and [0074] as support for the limitations. However, [0016] describes the nominal surface area of GC and [0072] & [0074] describes the specific surface area of CX. It is unclear how the nominal surface area of GC and the specific surface area of CX can be equated because they appear to not be a one to one correlation (nominal vs specific). 

On page(s) 8-14, applicant’s arguments filed on with respect to the rejection(s) of the claim(s) under 35 USC 103 over Castantino have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795